Case 1:13-cv-01632-LPS Document 866 Filed 06/26/19 Page 1 of 7 PageID #: 42446



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

INTELLECTUAL VENTURES I LLC,           )
                                       )
                 Plaintiff,            )
                                       )
     v.                                )   C.A. No. 13-1632 (LPS)
                                       )
T-MOBILE USA, INC. and T-MOBILE US,    )
INC.,                                  )
                                       )
                 Defendants.           )
INTELLECTUAL VENTURES II LLC,          )
                                       )
                 Plaintiff,            )
                                       )
     v.                                )   C.A. No. 13-1633 (LPS)
                                       )
T-MOBILE USA, INC. and T-MOBILE US,    )
INC.,                                  )
                                       )
                 Defendants.           )
INTELLECTUAL VENTURES I LLC,           )
                                       )
                 Plaintiff,            )
                                       )
     v.                                )   C.A. No. 13-1634 (LPS)
                                       )
NEXTEL OPERATIONS, INC., SPRINT        )
SPECTRUM L.P., BOOST MOBILE LLC and    )
VIRGIN MOBILE USA, L.P.,               )
                                       )
                 Defendants.           )
INTELLECTUAL VENTURES II LLC,          )
                                       )
                 Plaintiff,            )
                                       )
     v.                                )   C.A. No. 13-1635 (LPS)
                                       )
NEXTEL OPERATIONS, INC., SPRINT        )
SPECTRUM L.P., BOOST MOBILE LLC and    )
VIRGIN MOBILE USA, L.P.,               )
                                       )
                 Defendants.           )
Case 1:13-cv-01632-LPS Document 866 Filed 06/26/19 Page 2 of 7 PageID #: 42447




INTELLECTUAL VENTURES I LLC and        )
INTELLECTUAL VENTURES II LLC,          )
                                       )
                 Plaintiffs,           )
                                       )   C.A. No. 13-1652 (LPS)
     v.                                )
                                       )
NEXTEL OPERATIONS, INC. and SPRINT     )
SPECTRUM L.P.,                         )
                                       )
                 Defendants.           )
INTELLECTUAL VENTURES I LLC and        )
INTELLECTUAL VENTURES II LLC,          )
                                       )
                 Plaintiffs,           )
                                       )   C.A. No. 13-1654 (LPS)
     v.                                )
                                       )
T-MOBILE USA, INC. and T-MOBILE US,    )
INC.,                                  )
                                       )
                 Defendants.           )
INTELLECTUAL VENTURES I LLC,       )
                                   )
                  Plaintiff,       )
                                   )
     v.                            )       C.A. No. 13-1670 (LPS)
                                   )
NEXTEL OPERATIONS, INC. and SPRINT )
SPECTRUM L.P.,                     )
                                   )
                  Defendants.      )
                                   )
     and                           )
                                   )
ERICSSON INC. and                  )
TELEFONAKTIEBOLAGET LM ERICSSON, )
                                   )
                  Intervenors.     )
                                   )




                                      2
Case 1:13-cv-01632-LPS Document 866 Filed 06/26/19 Page 3 of 7 PageID #: 42448




INTELLECTUAL VENTURES I LLC,        )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )      C.A. No. 13-1671 (LPS)
                                    )
T-MOBILE USA, INC. and T-MOBILE US, )
INC.,                               )
                                    )
                  Defendants.       )
                                    )
      and                           )
                                    )
ERICSSON INC. and                   )
TELEFONAKTIEBOLAGET LM ERICSSON, )
                                    )
                  Intervenors.      )
INTELLECTUAL VENTURES I LLC,     )
                                 )
                  Plaintiff,     )
                                 )
     v.                          )         C.A. No. 13-1672 (LPS)
                                 )
UNITED STATES CELLULAR           )
CORPORATION,                     )
                                 )
                  Defendant.     )
                                 )
     and                         )
                                 )
ERICSSON INC. and                )
TELEFONAKTIEBOLAGET LM ERICSSON, )
                                 )
                  Intervenors.   )
INTELLECTUAL VENTURES I LLC,           )
                                       )
                 Plaintiff,            )
                                       )
     v.                                )   C.A. No. 15-800 (LPS)
                                       )
T-MOBILE USA, INC. and T-MOBILE US,    )
INC.,                                  )
                                       )
                 Defendants.           )



                                      3
Case 1:13-cv-01632-LPS Document 866 Filed 06/26/19 Page 4 of 7 PageID #: 42449




INTELLECTUAL VENTURES II LLC,      )
                                   )
                  Plaintiff,       )
                                   )
     v.                            )      C.A. No. 14-1231 (LPS)
                                   )
NEXTEL OPERATIONS, INC. and SPRINT )
SPECTRUM L.P.,                     )
                                   )
                  Defendants.      )
                                   )
     and                           )
                                   )
ERICSSON INC. and                  )
TELEFONAKTIEBOLAGET LM ERICSSON, )
                                   )
                  Intervenors.     )
INTELLECTUAL VENTURES II LLC,       )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )     C.A. No. 14-1232 (LPS)
                                    )
T-MOBILE USA, INC. and T-MOBILE US, )
INC.,                               )
                                    )
                  Defendants.       )
                                    )
      and                           )
                                    )
ERICSSON INC. and                   )
TELEFONAKTIEBOLAGET LM ERICSSON, )
                                    )
                  Intervenors.      )




                                      4
Case 1:13-cv-01632-LPS Document 866 Filed 06/26/19 Page 5 of 7 PageID #: 42450




INTELLECTUAL VENTURES II LLC,    )
                                 )
                  Plaintiff,     )
                                 )
     v.                          )                      C.A. No. 14-1233 (LPS)
                                 )
UNITED STATES CELLULAR           )
CORPORATION,                     )
                                 )
                  Defendant.     )
                                 )
     and                         )
                                 )
ERICSSON INC. and                )
TELEFONAKTIEBOLAGET LM ERICSSON, )
                                 )
                  Intervenors.   )

                 JOINT STIPULATION AND [PROPOSED] ORDER FOR
                           DISMISSAL WITH PREJUDICE

       WHEREAS, between 2012 and 2015, Plaintiffs Intellectual Ventures I LLC (“IV I”) and

Intellectual Ventures II LLC (“IV II”) (collectively, “Plaintiffs”) filed the above-captioned

actions against Defendants Nextel Operations, Inc., Sprint Spectrum L.P., Boost Mobile LLC

and Virgin Mobile USA, L.P. (collectively, “Sprint”); T-Mobile USA, Inc. and T-Mobile US,

Inc. (collectively, “T-Mobile”); and United States Cellular Corporation (all together,

“Defendants”), respectively;

       WHEREAS,         Intervenors   Ericsson   Inc.   and   Telefonaktiebolaget   LM     Ericsson

(collectively, “Intervenors”) moved to intervene in certain of the above-captioned actions on

behalf of Defendants;

       WHEREAS, the Court previously entered final judgments in favor of Defendants and

against Plaintiffs in certain of the above-captioned actions (see, e.g., C.A. No. 13-1632, D.I. 856;

C.A. No. 13-1633, D.I. 585; C.A. No. 13-1634, D.I. 815; C.A. No. 13-1635, D.I. 660; C.A. No.

13-1671, D.I. 604; C.A. No. 13-1672, D.I. 575; C.A. No. 14-1233, D.I. 382; C.A. No. 15-800,


                                                 5
Case 1:13-cv-01632-LPS Document 866 Filed 06/26/19 Page 6 of 7 PageID #: 42451



D.I. 131) to which Plaintiffs appealed;

        WHEREAS, the Court entered a stay as to certain of the asserted patents in C.A. Nos. 13-

1632 and 13-1634 pending appeal (see, e.g., C.A. No. 13-1634, D.I. 814);

        WHEREAS, Plaintiffs voluntarily dismissed their complaints in C.A. Nos. 13-1652 and

13-1654 against Sprint and T-Mobile, respectively, without prejudice;

        WHEREAS, the Court previously dismissed all claims against Sprint in C.A. No. 13-

1670, dismissing certain of Plaintiffs’ claims against Sprint with prejudice and certain claims

against Sprint without prejudice (see C.A. No. 13-1670, D.I. 250, D.I. 487, D.I. 489, D.I. 618);

        WHEREAS, Plaintiffs, Defendants, and Intervenors have finally resolved their disputes;

        IT IS HEREBY STIPULATED AND AGREED TO by Plaintiffs, Defendants, and

Intervenors, subject to the approval of the Court, and pursuant to Federal Rule of Civil Procedure

41(a)(2), that:

        (1) all claims for relief asserted by Plaintiffs against all Defendants in the above-

captioned actions are dismissed with prejudice;

        (2) all defenses and/or counterclaims for relief asserted by all Defendants in the above-

captioned actions are dismissed without prejudice; and

        (3) each party shall bear its own attorneys’ fees, costs, and expenses.




                                                  6
Case 1:13-cv-01632-LPS Document 866 Filed 06/26/19 Page 7 of 7 PageID #: 42452



FARNAN LLP                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
/s/ Brian E. Farnan                                    /s/ Jennifer Ying
Joseph J. Farnan, III (#3945)                          Jack B. Blumenfeld (#1014)
Brian E. Farnan (#4089)                                Karen Jacobs (#2881)
Michael J. Farnan (#5165)                              Jennifer Ying (#5550)
919 North Market Street, 12th Floor                    1201 North Market Street
Wilmington, DE 19801                                   P.O. Box 1347
(302) 777-0300                                         Wilmington, DE 19899-1347
jfarnan@farnanlaw.com                                  (302) 658-9200
bfarnan@farnanlaw.com                                  jblumenfeld@mnat.com
mfarnan@farnanlaw.com                                  kjacobs@mnat.com
  Attorneys for Plaintiffs Intellectual Ventures       jying@mnat.com
I LLC and Intellectual Ventures II LLC                   Attorneys for Nextel Operations, Inc., Sprint
                                                       Spectrum L.P., Boost Mobile LLC, and Virgin
June 26, 2019                                          Mobile USA, L.P.; T-Mobile USA, Inc. and T-
                                                       Mobile US, Inc;, United States Cellular Corp.;
                                                       and Ericsson Inc. and Telefonaktiebolaget LM
                                                       Ericsson



SO ORDERED, this ____ day of _____________________, 2019.




                                             Honorable Leonard P. Stark




                                                   7
